Exhibit 10.3

 

 

OSHKOSH B'GOSH, INC.
EXECUTIVE NON-QUALIFIED PROFIT SHARING PLAN

(As Amended and Restated as of January 1, 2002,
with Amendment effective as of January 1, 2003)



OshKosh B'Gosh, Inc. (the "Company") maintains the OshKosh B'Gosh, Inc. Profit
Sharing Plan (the "Profit Sharing Plan (the "Profit Sharing Plan"), a
tax-qualified deferred profit sharing plan, and amended such Profit Sharing Plan
effective as of January 1, 1989 to exclude certain classes of employees formerly
eligible from continuing participation therein including the President, all Vice
Presidents and any employee whose title includes designation as a director of a
particular aspect of the Company's business (the "Excluded Key Employee Group"),
and continued such exclusion until January 1, 1995 (the period from January 1,
1989 to January 1, 1995 being hereafter referred to as the "Exclusion Period"),
and the members of the Excluded Key Employee Group during the Exclusion Period
will continue to have their account balances held in the Profit Sharing Plan
pending ultimate distribution upon their separation of service from the Company
or otherwise in accordance with the terms of such Plan and such accounts will
continue to share in the investment experience of the Plan until such
distribution, but after January 1, 1989 and during the Exclusion Period, will no
longer receive any further allocations of Company contributions or forfeitures,
and the Company wishes to provide by means of this document both (i) a "make
whole" non-qualified plan that will provide for payments to certain identified
members of the Excluded Key Employee Group equivalent to the additional sums
they would have been able to accrue under the Profit Sharing Plan but for their
exclusion from continuing participation as of January 1, 1989, or beginning
participation at any later date and during the Exclusion Period; and (ii) a
non-qualified profit sharing plan for certain identified key management or
highly compensated employees of the Company or a Participating Employer who are
not otherwise eligible for participation in the Profit Sharing Plan, and the
Company amended the Profit Sharing Plan as of January 1, 1999 to exclude
consideration of all compensation in excess of $100,000 paid to any participant
who is a highly compensated employee as defined in Section 414(q) of the
Internal Revenue Code (the "$100,000 Participant Compensation Ceiling") and
wishes to provide by means of this document a "make whole" non-qualified profit
sharing plan benefit equivalent to the additional sums such participants would
have been able to accrue under the Profit Sharing Plan but for the $100,000
Participant Compensation Ceiling, the Company has established such a "make
whole" program, known as the Oshkosh B'Gosh, Inc. Executive Non-Qualified Profit
Sharing Plan (the "Non-Qualified Plan"), and now wishes to amend and restate the
Non-Qualified Plan effective as of January 1, 2002,
 1. the Company hereby amends and restates the Non-Qualified Plan effective as
    of January 1, 2002, as follows:

Objectives
. The Non-Qualified Plan is intended to provide for (i) a "make whole" payment
to certain members of the Excluded Key Employee Group, (ii) benefits for certain
other key management or highly compensated employees of the Company or a
Participating Employer who are not otherwise eligible for participation in the
Profit Sharing Plan, and (iii) benefits for certain individuals affected by the
$100,000 Participant Compensation Ceiling. Each of the individuals from each of
the foregoing three categories are listed on Exhibit A attached hereto,
including such executives and key employees as the Board of Directors or
Executive Committee may determine to add from time to time (the "Participants").
Bookkeeping Accounts
. The Company or a Participating Employer shall cause bookkeeping reserve
accounts (the "Account") to be established for each Participant which shall be
established solely as a device for determining the amounts which may become
payable to a Participant hereunder. Such Account shall not constitute or be
treated as a trust fund of any kind, it being expressly provided that the
amounts credited to the Account shall at all times be and remain the sole
property of the Company or a Participating Employer. The Participant shall have
no proprietary rights of any nature with respect thereto, unless and until such
time as a payment thereof is made to the Participant (or beneficiary) as
provided herein. Amounts shall be credited (or debited, as the case may be) to
each Participant's Account as follows:
 a. For each Plan Year from and after January 1, 1989, for which a Participant
    would have received an allocation of Company contribution or forfeiture or
    both under the terms of the Profit Sharing Plan if such Participant had not
    been excluded therefrom and for each Plan Year from and after January 1,
    1999 for which a Participant would have qualified for an allocation of
    Company contribution or forfeiture under the terms of the Profit Sharing
    Plan but for the $100,000 Participant Compensation Ceiling (the "Prevented
    Allocations"), such Participant's Account shall be credited with a dollar
    amount equal to such Prevented Allocations.
 b. For each Plan Year from and after January 1, 1989, for which a Participant's
    Account has been credited with Prevented Allocations such Account shall also
    be adjusted to reflect the additions or subtractions that would have
    resulted from actual investment experience under the Profit Sharing Plan had
    the Prevented Allocations been made under that Plan (the "Prevented
    Investment Adjustments").
 c. With respect to a Participant who has served in the employ of the Company
    and of a Participating Employer, separate bookkeeping Accounts will be
    maintained by each employer to reflect the bookkeeping accruals attributable
    to the service of the Participant with each employer. Benefits accrued by a
    Participant while in the employ of the Company will be the sole obligation
    of the Company, and benefits accrued by such Participant while in the employ
    of a Participating Employer will be the sole obligation of the Participating
    Employer. Neither employer shall have any liability for the portion of
    benefits accrued by the Participant while in the employ of the other
    employer.

The intent hereof is that the balance in each Participant's Account under this
Non-Qualified Plan from time to time shall be equal to the balance that would
have existed in the Profit Sharing Plan from time to time reflecting
post-January 1, 1989 Company or Participating Employer contributions,
forfeitures and investment adjustments thereon that would have occurred under
the terms of the Profit Sharing Plan if the Participant had been able to
continue thereunder or, as the case may be, begin participation thereunder at
any later date and continue until the date of termination of service with the
Company and all Affiliated Employers, in either case as if the Profit Sharing
Plan had not included the $100,000 Participant Compensation Ceiling.

2A. Adjustments to Bookkeeping Records From and After January 1, 2003.
Notwithstanding any other provision of this Plan, for each Plan Year from and
after January 1, 2003, each Participant's Account shall be adjusted to reflect
the additions or subtractions that would have resulted from the investment
directions given by each Participant under this Plan or in the absence of any
such directions, the additions or subtractions that would have resulted from the
default investment directions specified by the Company. From and after January
1, 2003, each Participant shall have the right to give investment directions for
his or her Account from among the same investment options that are available
from time to time under the Company's tax-qualified plan resulting from the
merger of the Profit Sharing Plan and the Company's 401(k) Plan, in accordance
with such rules as the Company may establish. Each Participant shall be solely
responsible for his or her investment directions and the Company shall have no
responsibility or liability therefor. Any Account balances remaining unpaid
after the Participant's death may be subject to investment direction by the
Beneficiary in the same manner as the Participant could have directed, subject
to such rules as the Company may establish. Any reference to 'Prevented
Investment Adjustments' from and after January 1, 2003 shall mean and refer to
the additions and subtractions arising from the application of this paragraph
2A."

Vesting
. All individuals who are Participants as of December 31, 1996 shall at all
times have a 100% vested interest in the Account balance established for them
under this Non-Qualified Plan. All individuals who become Participants on or
after January 1, 1997 shall become vested in their Account balances established
hereunder on the same terms and conditions as apply in the Profit Sharing Plan,
all of which are hereby incorporated by reference."
Participating Employer
. A Participating Employer is an Affiliated Employer, as that term is defined in
the Profit Sharing Plan, authorized by the Company to participate in this
Non-Qualified Plan, by extending the same to such Affiliated Employer's eligible
employees.
Incorporation by Reference of Profit Sharing Plan
. The terms and conditions of the Profit Sharing Plan, as amended from time to
time, are hereby incorporated by reference into this Non-Qualified Plan (subject
however to the 100% vesting provision for accounts as set forth in paragraph 3
above). It is intended that the Accounts in this Non-Qualified Plan be subject
to all of the terms and conditions of the Profit Sharing Plan, subject only to
the following special limitations:
 a. Prevented Allocations and Prevented Investment Adjustments shall be
    determined and credited or debited to Accounts hereunder, as the case may
    be, at the same time and in like amount as if the Account were held under
    the Profit Sharing Plan.
 b. The Company or Participating Employer shall commence payments of the vested
    Account balances under this Non-Qualified Plan on or about March 15th of the
    year following the year in which the Participant's service terminates, in
    accordance with (c) below.
 c. Account balances under the Non-Qualified Plan shall be paid to the
    Participant (or Beneficiary, as the case may be), in one of the following
    methods:
     i. In annual installments, to commence on or about March 15th of the year
        following the year of termination of service with the Company and all
        Affiliated Employers, with one-tenth of the balance in the Account
        becoming then payable and with the remaining installments being paid on
        each anniversary thereof according to the following schedule:

Anniversary of First Payment Date

Portion of Participant's Account to Be Paid

1st

1/9

2nd

1/8

3rd

1/7

4th

1/6

5th

1/5

6th

1/4

7th

1/3

8th

1/2

9th

Remainder

Any other payment plan approved by the Company on its sole discretion.
Participants may designate any person or persons (including, but not limited to,
a trust) to be the "Beneficiary" hereunder. Such designation shall be effected
by filing written notification with the Company in the form prescribed by it and
may be changed from time to time by similar action. If no Beneficiary is
designated, or if the designated Beneficiary fails to survive Participant, the
benefits shall be distributed to the Participant's estate. Such benefits shall
be distributed in accordance with paragraph 5 upon the Participant's death while
in the Company's or the Participating Employer's employ or upon his death after
termination of employment with the Company or a Participating Employer. If
payments have already commenced at the time of the Participant's death, they
shall continue in accordance with the method of payment then in effect under
paragraph 5(c), subject to the Company's continuing right in its sole discretion
to approve of another payment plan under paragraph 5(c)(ii). Claims Procedure.
The claims procedure in the Profit Sharing Plan shall apply in full to this
Non-Qualified Plan. Company or Committee to Administer. The Company or the
Committee (as defined under the Profit Sharing Plan) shall have full and
complete discretionary power and authority to construe and interpret this
Non-Qualified Plan and to resolve all questions hereunder. Neither the Company,
the Participating Employers, nor any member of the Committee or any other person
shall be liable for any act or failure to act hereunder, except for gross
negligence or fraud. Unsecured Creditor. To the extent that any person acquires
a right to receive payments from the Company or a Participating Employer under
this Plan, such right shall be no greater than the right of an unsecured
creditor. Amendment or Termination. The Board of Directors of the Company
reserves the right to amend, terminate or discontinue this Non-Qualified Plan at
any time; provided, however, no such action shall reduce or eliminate any
amounts accrued in any Accounts hereunder prior to the date of such action and
which also would otherwise ultimately have become payable hereunder.

EXHIBIT A

The following is a listing of employees currently (as of 1/1/02) participating
in the Oshkosh B'Gosh, Inc. Executive Non-Qualified Profit Sharing Plan:

(LIST)